DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  Misspelling of "depolarization" in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the staged linear fitting" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests revising to read “a staged linear fitting”. Claims 2-4 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method for measuring trap parameters in an XLPE cable based on a polarization- depolarzation current test, the method comprising: 
obtaining a polarization current ipol and a depolarization current idepol through a polarization- depolarization current test performed on an XLPE cable; 
calculating a detrapping current ide-trap according to the following formula: 
ide-trap = (ipol - idepol) – iconduction; wherein, iconduction is a conduction current stable value;
taking the logarithm of the detrapping current curve obtained in step (2), dividing the logarithm-taken detrapping current curve into a number of n linear segments, and correspondingly building n trap energy levels, with the mth level Em corresponding to a detrapping current component definition formula: 
im(t) = Amexp (-t/τm); wherein, Am is a fitting parameter, and τm is a residence time of charges staying in the trap built with the energy level Em; 
conducting the staged linear fitting on respective linear segments of the logarithm-taken 5 detrapping current curve according to lnim(t) = ln(Amexp(-t/ τm)), thus obtaining Am and τm; and further summing all stages of fitting curves to obtain a fitting curve of the detrapping current as: 
            
                
                    
                        i
                    
                    
                        d
                        e
                        -
                        t
                        r
                        a
                        p
                    
                
                
                    
                        t
                    
                
                =
                 
                
                    
                        ∑
                        
                            m
                            =
                            1
                        
                        
                            n
                        
                    
                    
                        
                            
                                i
                            
                            
                                m
                            
                        
                        (
                        t
                        )
                    
                
            
        ; and
obtaining the trap parameters, wherein             
                
                    
                        A
                    
                    
                        m
                    
                
                ∙
                
                    
                        τ
                    
                    
                        m
                    
                
            
         and τm respectively represent an accumulated charge density and a trap depth in the trap built with an energy level Em, and an             
                
                    
                        i
                    
                    
                        d
                        e
                        -
                        t
                        r
                        a
                        p
                    
                
                ∙
                t
                ~
                l
                n
                t
            
         curve is used to represent a relationship between the trap charge density and its corresponding trap depth in an XLPE cable insulating medium.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “calculating a detrapping current ide-trap according to the following formula: 
ide-trap = (ipol - idepol) – iconduction; wherein, iconduction is a conduction current stable value (math formula);
taking the logarithm of the detrapping current curve obtained in step (2), dividing the logarithm-taken detrapping current curve into a number of n linear segments, and correspondingly building n trap energy levels, with the mth level Em corresponding to a detrapping current component definition formula (logarithms): 
im(t) = Amexp (-t/τm); wherein, Am is a fitting parameter, and τm is a residence time of charges staying in the trap built with the energy level Em (equation); 
conducting the staged linear fitting on respective linear segments of the logarithm-taken 5 detrapping current curve according to lnim(t) = ln(Amexp(-t/ τm)), thus obtaining Am and τm; and further summing all stages of fitting curves to obtain a fitting curve of the detrapping current as: 
            
                
                    
                        i
                    
                    
                        d
                        e
                        -
                        t
                        r
                        a
                        p
                    
                
                
                    
                        t
                    
                
                =
                 
                
                    
                        ∑
                        
                            m
                            =
                            1
                        
                        
                            n
                        
                    
                    
                        
                            
                                i
                            
                            
                                m
                            
                        
                        (
                        t
                        )
                    
                
            
         (linear fitting and summing);” are treated by the Examiner as belonging to mathematical concept grouping, while the step of “obtaining the trap parameters, wherein             
                
                    
                        A
                    
                    
                        m
                    
                
                ∙
                
                    
                        τ
                    
                    
                        m
                    
                
            
         and τm respectively represent an accumulated charge density and a trap depth in the trap built with an energy level Em, and an             
                
                    
                        i
                    
                    
                        d
                        e
                        -
                        t
                        r
                        a
                        p
                    
                
                ∙
                t
                ~
                l
                n
                t
            
         curve is used to represent a relationship between the trap charge density and its corresponding trap depth in an XLPE cable insulating medium (observing a relationship between parameters)” are treated as belonging to mental process grouping.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
Claim 1: A method for measuring trap parameters in an XLPE cable based on a polarization- depolarzation current test, the method comprising: 
obtaining a polarization current ipol and a depolarization current idepol through a polarization- depolarization current test performed on an XLPE cable.
The additional element in the preamble of “A method for measuring trap parameters in an XLPE cable based on a polarization- depolarzation current test” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use.  Obtaining a polarization current ipol and a depolarization current idepol through a polarization- depolarization current test performed on an XLPE cable represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-4 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yan et al. (CN 108627742 A) discloses A Non-destructive Method For Cable Aging Assessment And State Of Operation Cable.
Zhang et al. (CN 104198570 A) discloses Calculating A Trapping Parameter Measuring Short Circuit Current Attenuation Under Reverse Bias Device And Method.
Li et al. (CN 105548827 A) discloses A Non-destructive Method For Evaluating Cable Aging And Operating State.
Liu et al. (CN 104749503 A) discloses A XLPE Cable Insulation Aging Condition Determining Method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/               Examiner, Art Unit 2863                                                                                                                                                                                         	05/12/2022

/DANIEL R MILLER/               Primary Examiner, Art Unit 2863